 
Cross Border Resources, Inc. 10-K [xbor-10k_123114.htm]

Exhibit 10.34

 

 

 




FOURTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT

BY AND AMONG

INDEPENDENT BANK,


as Lender

 

AND

RED MOUNTAIN RESOURCES, INC.

CROSS BORDER RESOURCES, INC.

BLACK ROCK CAPITAL, INC.

RMR OPERATING, LLC,

as Borrowers



Effective April 21, 2015

 

 

 

 

 

Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 1


 

FOURTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT

This FOURTH AMENDMENT TO SENIOR FIRST LIEN SECURED CREDIT AGREEMENT (this
“Agreement”) is made effective, but not necessarily executed on, April 21, 2015
(the “Effective Date”), by and among INDEPENDENT BANK, a Texas banking
association, as lender under the Senior First Lien Secured Credit Agreement (the
“Lender”), and RED MOUNTAIN RESOURCES, INC., a Texas corporation (“Red
Mountain”), CROSS BORDER RESOURCES, INC., a Nevada corporation, BLACK ROCK
CAPITAL, INC., an Arkansas corporation, and RMR OPERATING, LLC, a Texas limited
liability company (collectively, the “Borrowers”).

W I T N E S S E T H:

WHEREAS, the Borrowers and the Lender are parties to that certain Senior First
Lien Secured Credit Agreement, dated February 5, 2013, among the Borrowers and
the Lender (as amended by (a) Amendment and Consent dated July 19, 2013,
(b) Amendment and Waiver dated September 12, 2013, (c) Third Amendment to First
Lien Secured Credit Agreement and Waiver dated effective as of March 1, 2015
(the “Credit Agreement”); and

WHEREAS, Cross Border Resources, Inc., Black Rock Capital, Inc., RMR Operating,
LLC, and RMR KS Holdings, LLC, as sellers (the “Sellers”) and Black Shale
Minerals, LLC, a Texas limited liability company, as buyer (“Buyer”) have
entered into a Purchase and Sale Agreement dated April 21, 2015 (the “Purchase
and Sale Agreement”) pursuant to which the Buyer will purchase fifty percent
(50%) of Sellers’ right, title, and interest in and to certain oil and gas
properties more specifically described on Exhibit “A” attached to certain
Assignments, Bills of Sale and Conveyances dated as of April 21, 2015 (the
“Assignments”) (such oil and gas properties are herein called the “Assigned
Properties”) for cash consideration paid to Sellers of $25,000,000.00;

WHEREAS, the Borrowers have requested Lender to consent to the sale by Sellers
of Sellers’ right, title and interest in the Assigned Properties for the
consideration set forth in the Purchase and Sale Agreement and to partially
release the liens held by Lender in that portion of the Assigned Properties
which constitute Mortgaged Property (as defined in the Mortgages) to the extent
so conveyed to Buyer pursuant to the Assignments, and Lender has agreed to the
same upon the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

Article I
DEFINITIONS AND INTERPRETATION

1.1     Terms Defined Above. As used in this Agreement, each of the terms
“Agreement,” “Lender,” “Borrowers,” “Credit Agreement,” “Sellers,” “Buyer,”
“Purchase and Sale Agreement,” “Assignments” and “Assigned Properties’ shall
have the meaning assigned to such term hereinabove.

1.2     Terms Defined in Agreement. Each term defined in the Credit Agreement
and used herein without definition shall have the meaning assigned to such term
in the Credit Agreement, unless expressly provided to the contrary.

1.3     References. References in this Agreement to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Agreement, unless expressly stated to the contrary. References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Specific enumeration herein shall not
exclude the general and, in such regard, the terms “includes” and “including”
used herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Agreement to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Agreement to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns.



Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 2


 



1.4     Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5     Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.

Article II 

AMENDMENTS

 

2.1     Amendments to Article I.

(a)           The term “Commitment” in Section 1.01 of the Credit Agreement is
amended and restated in its entirety to hereafter read as follows:

“‘Commitment’ means the obligation of Lender to make Advances pursuant to
Section 2.1(a) in an aggregate principal amount of Twelve Million Four Hundred
Thousand and No/100 Dollars ($12,400,000.00), subject, however, to Monthly
Commitment Reductions and to termination pursuant to Article VII.”

(a)           The term “Fourth Amendment” is added to and made a part of Section
1.1 of the Credit Agreement and shall read as follows:

“‘Fourth Amendment’ means that certain Fourth Amendment to Senior First Lien
Secured Credit Agreement dated effective as of April 21, 2015, between Borrowers
and Lender.”

2.2     Amendment to Section 2.02 of the Credit Agreement. Section 2.02(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 



Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 3


 

 

“(a) Borrowing Base. The Borrowing Base in effect as of the date of the Fourth
Amendment is $12,400,000.00 and the initial Monthly Commitment Reduction is
$0.00. The Monthly Commitment Reduction shall apply on April 1, 2015, and on the
first date of each calendar month thereafter until redetermined as set forth in
this Section 2.02. Such Borrowing Base and the Monthly Commitment Reduction
shall remain in effect until the next redetermination made pursuant to this
Section 2.02. The Borrowing Base and Monthly Commitment Reduction shall be
determined in accordance with the standards set forth in Section 2.02(d) and is
subject to periodic redetermination pursuant to Sections 2.02(b) and 2.02(c).

Article III
RATIFICATION, REPRESENTATION, AND ACKNOWLEDGMENT

3.1     Ratifications. The terms and provisions set forth in this Agreement
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and, except as expressly modified and superseded by this
Agreement, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrowers agree that the Credit Agreement, as amended hereby, and the
other Loan Documents continue to be legal, valid, binding obligations of
Borrowers enforceable against Borrowers in accordance with their respective
terms.

3.2     Renewal and Extension of Security Interests and Liens. Borrowers hereby
renew and affirm the liens and security interests created and granted in the
Loan Documents. Borrowers agree that this Agreement shall in no manner affect or
impair the liens and security interests securing the Obligations, and that such
liens and security interests shall not in any manner be waived, the purposes of
this Agreement being to modify the Credit Agreement as herein provided, and to
carry forward all liens and security interests securing same, which are
acknowledged by Borrowers to be valid and subsisting.

3.3     Representations and Warranties. Borrowers hereby represent and warrant
to Lender as follows:

(a)           the execution, delivery and performance of this Agreement and any
and all other Loan Documents executed and delivered in connection herewith have
been authorized by all requisite corporate and limited liability company action
on the part of Borrowers, as applicable, and do not and will not conflict with
or violate any provision of any applicable laws, rules, regulations or decrees,
the Governing Agreements of any Borrower, or any agreement, document, judgment,
license, order or permit applicable to or binding upon any Borrower or its
assets. No consent, approval, authorization or order of, and no notice to or
filing with, any court or governmental authority or third person is required in
connection with the execution, delivery or performance of this Agreement or to
consummate the transactions contemplated hereby;

(b)          the representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof, except to the extent such representations and warranties
relate to an earlier date;



Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 4


 

 

(c)          Each Borrower is in compliance in all material respects with all
covenants and agreements contained in the Credit Agreement, as amended hereby,
and the other Loan Documents to which it is a party;

(d)          as of the date of this Agreement the unpaid principal balance of
the Note is $12,400,000.00, and such amount is unconditionally owed by Borrowers
to Lender without offset, defense or counterclaim of any kind or nature
whatsoever; and

(e)           as of the date of this Agreement, the Letter of Credit Exposure is
$0.

Article IV
Conditions Precedent

4.1     Conditions. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent, unless specifically waived
in writing by Lender:

(a)           Lender shall have received the following documents, each in form
and substance satisfactory to Lender:

(i)                 this Agreement, duly executed by Borrowers; and

(ii)               Resolutions of the Board of Directors (or other governing
body) of each Borrower certified by the Secretary or an Assistant Secretary (or
other custodian of records of each Borrower) which authorize the execution,
delivery, and performance by each Borrower of this Agreement and the other Loan
Documents to be executed in connection herewith.

(b)           The representations and warranties contained in the Credit
Agreement, as amended hereby, and in each other Loan Document shall be true and
correct as of the date hereof, as if made on the date hereof, except to the
extent such representation and warranties relate to an earlier date;

(c)            No Event of Default shall have occurred and be continuing and no
Default shall exist, unless such Event of Default or Default has been
specifically waived in writing by Lender; and

(d)           All corporate proceedings taken in connection with the
transactions contemplated by this Agreement and all documents, instruments and
other legal matters incident thereto, shall be satisfactory to Lender and its
legal counsel.

Article V
MISCELLANEOUS

5.1     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.

5.2     Rights of Third Parties. Except as provided in Section 4.1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.

5.3     Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Agreement containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Agreement by each necessary
party hereto and shall constitute one instrument.



Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 5


 

 

5.4     Integration. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject hereof. All prior understandings,
statements and agreements, whether written or oral, relating to the subject
hereof are superseded by this Agreement.

5.5     Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

5.6     Governing Law. This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of such laws relating to conflict
of laws.

5.7     RELEASE. BORROWERS ACKNOWLEDGE THAT THEY HAVE NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THEIR LIABILITY TO
REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE LENDER. BORROWERS VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER
DISCHARGE THE LENDER, ITS PREDECESSORS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE BORROWERS MAY NOW OR HEREAFTER
HAVE AGAINST THE LENDER, ITS PREDECESSORS, AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY OF THE OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.

5.8     Consent and Partial Release. Lender hereby consents to the sale,
transfer, and conveyance of the Assigned Properties by Sellers to Buyer pursuant
to the Assignment and, upon receipt of a written request from Borrowers, agrees
to partially release the Mortgaged Property (as defined in the Mortgages) from
the lien of Mortgages to the extent and only to the extent they are Assigned
Properties covered by the Mortgages (the “Release Property”), with each Seller
retaining ownership of the remaining interests in the Mortgaged Property which
will remain subject to the first and prior liens of the Mortgages all upon
satisfaction of the following conditions:

Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 6


 



(a)                Lender shall have received a fully executed copy of the
Assignment and all other instruments of transfer and conveyance executed in
connection with the sale, transfer and conveyance of the Assigned Properties;

(b)               Lender shall have received in good and immediately funds the
amount of $14,700,000, which will be applied to the payment of the outstanding
Obligations owing to Lender;

(c)                After the conveyance of the Assigned Properties to Buyer and
the application of $14,700,000.00 to the outstanding Obligations owing to
Lender, no Borrowing Base Deficiency exists;

(d)               Lender shall have received a written certification executed by
BP Energy Company (the “Swap Counterparty”) certifying to Borrowers and Lender
that no “Triggering Event” (as defined in the Hydrocarbon Hedge Agreements) has
occurred or exists under any Hydrocarbon Hedge Agreement among Borrowers, Lender
and the Swap Counterparty and that all current Hydrocarbon Hedging Agreements
shall remain in full force and effect;

(e)                Lender shall have received a written consent executed by the
Swap Counterparty wherein the Swap Counterparty consents to the transactions
contemplated by this Agreement including, without limitation, the partial
release of liens with respect to the Release Property and the application of
$14,700,000.00 to the outstanding Obligations owing to Lender; and

(f)                No Default or Event of Default shall exist.

It is expressly agreed by Borrowers that the partial releases executed by Lender
are partial releases only and that the same shall in no way release, affect or
impair any rights, titles, liens or security interests held by Lender under the
Mortgages or any other Loan Document against any of the Mortgaged Property (as
defined in the Mortgages) other than the Release Property.

(Signatures appear on following pages)

Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 7


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers on March 11,
2015, to be effective as of the Effective Date.

  LENDER:       INDEPENDENT BANK,   a Texas banking corporation           By: 
/s/ John Davis     John Davis
Executive Vice President

 



  BORROWER:       RED MOUNTAIN RESOURCES, INC.,   a Texas corporation          
By:  /s/ Alan W. Barksdale     Alan W. Barksdale
President & Chief Executive Officer

 



  CROSS BORDER RESOURCES, INC.,   a Nevada corporation           By:  /s/
Kenneth Lamb     Kenneth Lamb
Chief Accounting Officer

 



  BLACK ROCK CAPITAL, INC.,   an Arkansas corporation           By:  /s/ Alan W.
Barksdale     Alan W. Barksdale
President

 



  RMR OPERATING, LLC,   a Texas limited liability company           By:  /s/
Alan W. Barksdale     Alan W. Barksdale
President

 



Fourth Amendment to Senior First Lien Secured Credit Agreement

Page 8


 



 





